Exhibit32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO EXCHANGE ACT RULE 13A-14(B) AND 18 U.S.C. SECTION1350 In connection with the Annual Report on Form10-K of American Wagering,Inc. (the “Company”) for the year ended January31, 2012, as filed with the Securities and Exchange Commission (the “Report”), each of us certifies as of the date hereof, solely for the purposes of Title 18, Chapter63, Section1350 of the United States Code, to our respective knowledge, that: the Report fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company at the dates and for the periods indicated. A signed original of this written statement, or other document authenticating, acknowledging, or otherwise adopting the signatures that appear in typed form within the electronic versions of this written statement, has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. This Certification has not been, and shall not be deemed, “filed” with the Securities and Exchange Commission. April 30, 2012 By: /s/ Victor Salerno Name: Victor Salerno Title: President and Chief Executive Officer April 30, 2012 By: /s/ Robert Kocienski Name: Robert Kocienski Title: Principal Financial Officer and Chief Operating Officer, and Treasurer
